Citation Nr: 0518202	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left clavicle (minor), currently evaluated as 
20 percent disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating the RO increased 
the disability rating for the veteran's left shoulder 
disability from a 10 to a 20 percent rating effective 
September 18, 2001, the date of his claim.  In addition, the 
RO granted entitlement to a separate rating of 10 percent for 
a symptomatic scar on the left shoulder.  

The veteran in March 2002 expressed disagreement with the 
effective date of the award, claiming that he had been 
entitled to a 20 percent rating since 1993.  The December 
2002 Decision Review Officer's Conference report shows that 
the veteran was advised that an October 1996 Board decision 
upheld the 10 percent rating and consequently, and that an 
earlier effective date was prohibited by law without new 
evidence.  The Board observes that no development has been 
undertaken with respect to the claim for earlier effective 
date for the 20 percent rating.  This is particularly true 
with respect to an analysis of the veteran's entitlement 
subsequent to the 1996 Board decision.  Consequently, that 
matter is referred to the RO for appropriate action.  Also, 
in a February 2003 statement, the veteran withdrew his claim 
of entitlement to a higher rating for the left shoulder scar. 

The veteran provided testimony at an April 2005 
videoconference hearing over which the subscribed Veterans 
Law Judge presided.  A transcript of the proceedings has been 
made a permanent part of the record.  The Board observes that 
the veteran submitted additional evidence in connection with 
his claim in April 2005 and waived his right to initial 
review by the RO in a statement dated that month.  Finally, 
the veteran's representative at the April 2005 Board hearing 
raised concern about a possible neuroma in the left shoulder 
and requested development related to that issue.  This matter 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's left shoulder disability is productive of 
pain, limitation of motion with flexion limited to as much as 
60 degrees due to pain, weakness in the left shoulder, lack 
of endurance, weakness of left hand grip and X-ray evidence 
of nonunion of the clavicle; there is no evidence of 
ankylosis, loose movement in the shoulder, instability or 
swelling of the joint. 

3.  Functional loss due to pain, weakness, stiffness, 
deformity and lack of endurance in the left shoulder is not 
shown to be equivalent to a limitation of arm motion to 25 
degrees from the side.  


CONCLUSION OF LAW

The criteria for an evaluation in excess 20 percent for 
residuals of a fracture of the left clavicle (minor) have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5201, 5202, 5203 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all relevant evidence in the veteran's 
claims folder including reports of VA evaluation and 
treatment, the transcripts of hearings on appeal and reports 
of private physical therapy.  Based on a review of the record 
in its entirety, the Board finds that the preponderance of 
the evidence is against the claim for an increased rating for 
residuals of a fracture of the left clavicle (minor).  

The veteran contends that he is entitled to an increased 
rating for his service-connected left shoulder disability.  
He provided testimony at an RO hearing in January 2003 and at 
a videoconference hearing in April 2005.  In essence, he 
reported that he has pain, limitation of motion, and weakness 
in his grip in the right hand that results impairment in his 
ability to perform tasks as a mail sorter at work or to 
accomplish work around his home.  Specifically, the veteran 
reported that as a mail sorter, he is required to lift as 
much as 70 pounds, and states that he cannot accomplish this 
unless he takes pain medication.  He testified that by the 
end of the work day he has pain at the level of 7 on a scale 
from 1 to 10 and stated that he missed about two weeks of 
work over a 12-month period.  At home, he is precluded from 
performing yard work, opening containers and reaching over 
his head.  

Increased rating
Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Service connection was established for postoperative 
residuals of a fracture of the left clavicle in an October 
1981 rating decision.  Initially, the originating agency 
assigned a noncompensable rating.  This rating was elevated 
to 10 percent by virtue of the July 1992 rating decision.  As 
noted above, the current rating of 20 percent was established 
effective September 2001 in the February 2002 rating 
decision.   This increase was afforded under the provisions 
of 38 C.F.R. § 4.71a, Codes 5203-5201.  The Board observes 
that the veteran has testified that he is right-hand 
dominant, and consequently, his service-connected disability 
affects the minor or nondominant upper extremity.  See 
38 C.F.R. § 4.69.  

Diagnostic Code 5203 pertains to clavicle or scapular 
impairment manifested by dislocation, nonunion or malunion.  
A 20 percent rating is provided for the minor or nondominant 
extremity where there is dislocation or nonunion with loose 
movement.  38 C.F.R. § 4.71a, Code 5203.  

Diagnostic Code 5201 pertains to limitation of motion of the 
arm.  A 20 percent rating is applicable for limitation of arm 
motion in the minor or nondominant extremity to the shoulder 
level or midway between the side and shoulder level.  The 
next higher evaluation of 30 percent for a minor or 
nondominant extremity requires arm motion limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Code 5201.  This 
is the highest schedular rating provided for limitation of 
motion for a non dominant arm.  

Finally, a higher evaluation may be assigned where there is 
evidence of ankylosis. Diagnostic Code 5200 provides for a 20 
percent rating for favorable ankylosis in the minor extremity 
with abduction to 60 degrees allowing for reaching the mouth 
and head.  The next higher evaluation of 30 percent is 
provided for ankylosis of the minor extremity where such 
ankylosis is intermediate between favorable and unfavorable.  
38 C.F.R. § 4.71a, Code 5200.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  With respect to the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

In the veteran's case, an April 2003 CT scan confirmed the 
presence of deformity of the acromion process with an 
ununited fragment.  VA examinations conducted since December 
2001 have not indicated the presence of any loose movement in 
the joint.  A higher rating is not provided under 38 C.F.R. 
§ 4.71a, Code 5203.  

With respect to limitation of motion, the report of VA 
examination in December 2001, the August 2002 report of VA 
outpatient treatment and physical therapy reports indicate 
that the veteran has been able to obtain flexion in the left 
arm to the level of 90 to 140 degrees.  

In the 2001 VA examination, the veteran also demonstrated 
abduction to 90 degrees, rotation to 50 degrees and internal 
rotation to 40 degrees.  The veteran was observed to lack 10 
inches in his attempt to touch his left hand to his right 
scapula.  In the 2002 examination, he demonstrated abduction 
to 120 degrees, external rotation to 10 degrees and normal 
internal rotation and extension.  These findings do not 
result in a higher schedular rating for limitation of motion.  
Clearly the left arm motion is not limited to 25 degrees from 
the side.  Consequently, a higher rating is not achieved 
under 38 C.F.R. § 4.71a, Code 5201.  

Higher ratings may be obtained for ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The veteran is able to move his left shoulder, 
albeit with some limitation, so it is clearly not ankylosed.  
Consequently, a higher evaluation for ankylosis is not 
warranted.  

The Board observes that major components of the veteran's 
service-connected disability picture are pain, weakness, 
stiffness, deformity and lack of endurance in the shoulder.  
Nevertheless, these conditions in addition to other factors 
are not productive of a functional loss that would be 
equivalent to a higher evaluation.  

In the December 2001 VA examination report, the veteran is 
shown to have pain, weakness, stiffness, and poor endurance 
in the left upper extremity.  Flare-ups were considered 
moderate to severe in intensity and lasted 10 to 15 minutes 
at a time.  These symptoms were precipitated by activities 
that involved use of the arms.  According to the veteran, his 
functioning was limited by 40 percent during times of flare-
ups.  

In August 2002, the veteran reported that he was employed as 
a postal worker and that after work, pain in his shoulder was 
5 on a scale of 1 to 10.  He was observed to have palpable 
pain and to have poor endurance in the left upper extremity.  
As a consequence of his decreased functional loss, the 
examiner recommended physical therapy.  

Physical therapy notes, compiled from October 2002 show that 
the veteran describe weakness and related restrictions in his 
ability to perform his work at the post office, to open jars, 
to reach over his head and to do yard work.  He was observed 
to have pain on motion and palpable pain in the left upper 
extremity.  An October 2003 entry shows that the veteran had 
complaints of pain ranging from 7 to 8 out of 10 in the left 
shoulder. He had weakness in his left hand grip, and that he 
had moderate tightness in the shoulder musculature.  The 
examiner also noted that pain interfered with the veteran's 
range of motion.  Although the veteran was able to achieve 
forward flexion of 100 with pain, the examiner noted that 
pain began at 60 degrees of forward flexion.  

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  Despite the veteran's complaints an 
although the recent medical evidence shows that he has pain, 
weakness, stiffness, deformity and lack of endurance are 
indicated, these factors do not result in functional loss in 
the service-connected right shoulder that would be equivalent 
to an evaluation in excess of 20 percent.  Functional loss is 
not shown to be equivalent to limitation of arm motion to 
within 25 degrees from the side.  At best, the evidence shows 
functional loss due to pain is equivalent to flexion to 60 
degrees that falls far short of the 25 degrees necessary for 
the next higher rating.  In view of the foregoing, the 
preponderance of the evidence is against a schedular rating 
in excess of 20 percent.  

Extraschedular ratings

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, supra.  Consequently, the Board will consider whether 
this case warrants the assignment of an extraschedular 
rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The schedular ratings are not inadequate, and there is no 
evidence of an exceptional disability picture in this case.  
The veteran has not required frequent hospitalizations and 
has not shown that he requires routine therapy or outpatient 
treatment that would result in a disruption of his daily 
routine to an inordinate degree.  

The Board finds it conceivable that left shoulder limitation 
of motion, pain, weakness, stiffness, deformity and lack of 
endurance would have a negative impact on the industrial 
activities.  The Board, however, is not convinced that the 
left shoulder disability is productive of marked interference 
with the veteran's employment.  The veteran is advised that a 
20 percent rating is reflective of degree of disablement 
produced by the service-connected left shoulder disability.  
Consequently, a higher rating is not warranted on 
extraschedular grounds.  

In view of the foregoing, the preponderance of the evidence 
is against the claim for an increased rating for residuals of 
a fracture of the left clavicle.  

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duties to assist 
and notify him in the October 2001 letter that pertained to 
and increased rating.  The RO afforded the veteran details 
about the sources of evidence that might show his 
entitlement.  Specifically, the veteran was informed of the 
allocation of burdens of obtaining the needed information.  
He was asked to tell VA about any other information or 
evidence he wanted it to get for him.  

The Board observes that the RO specifically provides 
information concerning how the veteran could prevail on his 
claim for an increased rating.  Although the RO did not state 
specifically that the veteran was to submit all evidence in 
his possession, it did advise him that it was his 
responsibility to make certain that VA received all pertinent 
evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained the VA 
evaluation and records and associated reports of physical 
therapy with the veteran's claims folder.  The Board observes 
that the veteran's representative at the April 2005 Board 
hearing suggested the need for additional VA examination; 
however it is noted that the veteran was provided VA 
examinations in connection with his claim for an increase.  
The most recent VA examination of failed to provide specific 
range of motion studies, however, those findings were 
provided in private medical records, specifically a physical 
therapy progress report in October 2003.  These reports taken 
together contained sufficient detail to rate the veteran's 
disability under 38 C.F.R. §§ 4.1 and 4.2.  In addition, the 
veteran was afforded the opportunity to provide testimony at 
an RO hearing and a Travel Board hearing.  In view of the 
foregoing, VA has satisfied its duties to inform and assist 
the veteran at every stage of this case.  Therefore, the 
veteran is not be prejudiced by the Board's proceeding to the 
merits of the claim. 


	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for residuals of a fracture of the left 
clavicle (minor), currently evaluated as 20 percent 
disability is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


